Title: Orders, 17 September 1755
From: Washington, George
To: 



[17 September 1755]

Ensign Forgie for the Day. Parole Success. Fort Cumberland: September 17, 1755.
George Washington Esquire, is by His Honor Governour Dinwiddie, appointed Colonel of the Virginia Regiment, and Commander in Chief of all the Forces that now are, and shall be Raised &c. &c.
Captain Adam Stephen is appointed Lieutenant Colonel; and Captain Andrew Lewis, Major of the same Regiment—Captain George Mercer, of the Virginia Forces, is appointed aid de Camp to Colonel Washington.
Lieutenants John Savage, John Mercer, Joshua Lewis, and Henry Woodward, are promoted as Captains in the Virginia Regiment.
Mr Robert Spotswood, Carter Harrison, Charles Lewis, William Peachy, David Bell, and Robert McKenzie, are appointed Captains in the same Regiment.
Ensigns Thomas Bullet, Walter Stewart, John Blegg, Hancock Eustace, and George Frazier, are promoted to Lieutenants—Mr John Edward Lomax, Peter Steenbergen, John Williams, Augustine Brokenborough, John Campbell, John Hall, John Lowry, John King, and James Baker, are appointed Lieutenants: Quarter Master, Mordecai Buckner, is appointed Ensign. Mr John Polson, William Dangerfield, Edward Hubbard, John Dean, Nathaniel Milner, William Fleming, Leonard Price, Nathaniel Thomson, Thomas Carter, Charles Smith, Lee Hessius

Dekeyzier; George Gordon, and George Weeden, are appointed Ensigns.
The former Captains and Lieutenants, who are not promoted, continue in their former posts—James Livingston, Fort-Major, is appointed Adjutant to the Virginia Regiment—Every Officer of the Virginia Regiment, to provide himself as soon as he can conveniently, with a Suit of Regimentals of good blue Cloath; the Coat to be faced and cuffed with Scarlet, and trimmed with Silver: a Scarlet waistcoat, with silver Lace, blue Breeches, and a silver-laced Hat, if to be had, for Camp or Garrison Duty.
Besides this, each Officer to provide himself with a common Soldiers Dress, for Detachments, and Duty in the Woods.
The Captain or Commanding Officer, of each Company, to give in an exact Return of the State of his Company; specifying the number of Arms, Tents, Kettles, and Clothing thereto Belonging. All Orders before given for the Regulation of the Fort and Camp, to be punctually obeyed.
Mr Defever, Conductor of the Train, to give in an exact Return of the ammunition of all Sorts, and Tools of every kind.
All the Officers of the Virginia Regiment, to attend Colonel Washington at five O’Clock this Evening, in the Room adjoining the Fort Majors’.
